Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 26, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  160301                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PATRICIA JURCZAK and JOHN F.                                                                         Richard H. Bernstein
  JURCZAK, JR.,                                                                                        Elizabeth T. Clement
            Plaintiffs-Appellees,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160301
                                                                    COA: 348617
                                                                    Macomb CC: 2018-002492-NO
  MOUNT CLEMENS INVESTMENT
  GROUP, LLC,
            Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the August 14, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 26, 2020
           b0518
                                                                               Clerk